DETAILED ACTION
The following non-final Office action is in response to Applicant’s submission received on 06/27/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 have been reviewed and are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11, 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more based on the guidance provided in the Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) (See Federal Register Vol. 84, No. 4, January 7, 2019).
Step 1 of the subject matter eligibility test entails considering whether the claimed subject matter falls within the four categories of statutory subject matter (i.e., process, machine, manufacture, or composition of matter).  In Applicant’s case, the claims pass Step 1.  
Step 2A Prong One of the subject matter eligibility test, independent claim 19 for example recites an abstract idea of processing customer transaction data and behavior to identify customers that may defect and indicate whether remediation efforts are likely to be successful and if so send a promotion to the customer.  The limitations that recite an abstract idea are indicated in bold below:

a processing device having at least one processor configured to execute instructions from a non-transitory computer-readable storage medium, the instructions representing an input modeler and a deviation- remediation manager; 
the input modeler is configured when executed by the at least one processor to cause the processor to: generate a sales pattern for a given customer from transaction data obtained for a given period of time, generate tabulations from the transaction data, and provide as input to the deviation- remediation manager: a customer identifier for the given customer, the transaction data, the sales pattern, and the tabulations; and 
the deviation-remediation manager is configured when executed from the at least one processor to cause the processor to: process a trained machine-learning algorithm with the input, receive as output from the trained machine-learning algorithm a customer classification as either a defector or Docket No. 19-037224a non-defector and receives as the output a remediation success value indicating whether remediation efforts are likely to be successful or unsuccessful with the customer when the customer classification is classified as the defector, and wherein the deviation-remediation manager is further configured to generate a report or send an alert when the customer classification is the defector and send a promotion to a customer device of the customer or a promotion system when the remediation success value is likely to be successful

These limitations aimed at reducing customer churn (see Applicant’s specification at [0002], [0003]) by analyzing and predicting customer behavior and sending a promotion if likely to be successful in retaining a customer fall within the abstract idea subject matter grouping of certain methods of organizing human activity discussed in the 2019 PEG because the limitations have similarities to the concepts of managing personal behavior or relationships or interactions between people and commercial or legal interactions (marketing or sales activities) which are sub-groups of certain methods of organizing human activity.  The performance of the claim limitations using a processing device does not preclude the conclusion that the claim recites an abstract idea.  For example, in the TLI Communications decision (see TLI Communications LLC v. AV Automotive, LLC No. 15-1372 (Fed. Cir. May 17, 2016) the court noted that even though a claim may recite concrete, tangible components, these components do not exclude the claim from the reach of the abstract-idea inquiry.  In support, the court pointed to another decision, Mortgage Grader, Inc. v First Choice Loan Serv. Inc., 811 F.3d 1314, 1324-25 (Fed. Cir. 2016) in which claims reciting a “computer system”, “interface”, “network”, and a “database” were directed to an abstract idea.  (See TLI Communications LLC v. AV Automotive, LLC No. 15-1372 (Fed. Cir. May 17, 2016)).
For Step 2A Prong Two of the subject matter eligibility test, the abstract idea is not integrated into a practical application.  The combined additional elements of a TLI Communications decision, the court pointed to another decision, Intellectual Ventures I, 792 F.3d at 1371-72 (citing Alice, 134 S. Ct. at 2359), indicating that “[s]teps that do nothing more than spell out what is means to ‘apply it on a computer’ cannot confer patent-eligibility”.  Applicant’s claim 19 similarly sets forth a generic implementation of ‘apply it on a computer’.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.    
Regarding Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to a practical application, the combined additional elements amount to no more than mere instructions to apply the exception using generic computer components.  This is supported by Applicant’s specification at [0095] which indicates the processing device can be a server.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  Based on the reasons presented, the claim is not patent eligible.  
The dependent claim 20 includes the limitations of the independent claim and therefore recites the same abstract idea.  Accordingly, the analysis and rationale Intellectual Ventures I v. Capital One Bank, 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1640 (Fed. Cir. 2015) and MPEP 2106.05(d) – receiving or transmitting data over a network –buySAFE, Inc. v. Google, Inc. 765 F.3d 1350, 1355, 112 uSPQ2d 1093, 1096 (Fed. Cir. 2014)).   
Claims 1-11 recite limitations similar to those recited in claim 19.  Therefore, the same analysis applies.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Lahav et al. (hereinafter Lahav) US 2015/0278837 A1.

Regarding claim 1, Lahav teaches a method, comprising:
receiving as input a modeled pattern for a behavior along with activity data associated with the behavior for a given interval of time (0032, 0050, 0066, 0100 – collect/monitor user interaction/behavior with web pages; 0039, 0042, 0053-0055  – classes or user groups; 0046 – user’s history; 0060 – generate models to make predictions; 0067-0069 – use user behaviors from usage records to update models; Fig. 3, 0072 - Model developer 305 can then use the input variables and output data to update one or more group-specific models and/or model combinations. For example, model developer 305 can identify that each of a set of users is associated with an output variable indicating that a chat opportunity was presented and that the user declined the opportunity. Model developer 305 can then identify a group-specific model associated with that experience and train the model using the data); and
producing as output an expected behavior based on the modeled pattern and the activity data, wherein the expected behavior has not yet occurred (0040, 0060 – output of model is a likelihood of user action; 0056, 0059, 0062 – output can be a probability such as user will complete a purchase; 0067-0069, 0071 – use user behaviors from usage records to update models).

claim 2, Lahav teaches the method of claim 1 from which this claim depends and Lahav further teaches wherein receiving further includes generating the modeled pattern from the activity data over the given interval of time based on deviations within the given interval or time compared against a threshold percentage deviation (0032, 0050, 0066, 0100 – collect/monitor user interaction/behavior with web pages; 0046 – user’s history; 0069 – compare predicted behavior to observed behavior…whether a session for the user remained active for over a threshold period of time; 0071, 0100-0101 – occurrence of updating condition such as whether a threshold number of particular behaviors were detected).

Regarding claim 3, Lahav teaches the method of claim 2 from which this claim depends and Lahav further teaches wherein generating further includes representing the modeled pattern as a plurality of distributions for subbehaviors detected over the given interval of time (0032, 0050, 0066, 0100 – collect/monitor user interaction/behavior with web pages; 0046 – user’s history; 0039, 0042, 0053-0055 – classes or user groups).

Regarding claim 4, Lahav teaches the method of claim 3 from which this claim depends and Lahav further teaches wherein receiving further includes providing with the input, features derived from the activity data (0032, 0050, 0066, 0100 – collect/monitor user interaction/behavior with web pages; 0046 – user’s history; 0039, 0042, 0053-0055 – classes or user groups; 0067-0069 – use user behaviors from usage records to update models).

Regarding claim 5, Lahav teaches the method of claim 4 from which this claim depends and Lahav further teaches wherein providing further includes representing the features as tabulations of specific sub-activities detected in the activity data over the given interval of time (0032, 0050, 0066, 0100 – collect/monitor user interaction/behavior with web pages; 0046 – user’s history; 0039, 0042, 0053-0055  – classes or user groups; 0067-0069 – use user behaviors from usage records to update models).

Regarding claim 6, Lahav teaches the method of claim 1 from which this claim depends and Lahav further teaches wherein producing further includes providing the input and the activity data to a trained machine-learning algorithm and receiving the expected behavior as a predicted behavior from the trained machine-learning algorithm (0040, 0060 – output of model is a likelihood of user action; 0056, 0059, 0062 – output can be a probability such as if user will complete a purchase; “training” shown by 0067-0069 – models…input variables and output data…update including based on evaluation for an updating condition based on performance of the models and based on comparison of predicted behavior to observed behavior; Fig. 3, 0072 - Model developer 305 can then use the input variables and output data to update one or more group-specific models and/or model combinations. For example, model developer 305 can identify that each of a set of users is associated with an output variable indicating that a chat opportunity was presented and that the 

Regarding claim 7, Lahav teaches the method of claim 6 from which this claim depends and Lahav further teaches wherein providing further includes receiving the predicted behavior as a classification for a customer, wherein the activity data is a transaction history for the customer over the given interval of time (0040, 0060 – output of model is a likelihood of user action; 0056, 0059, 0062 – output can be a probability such as if user will complete a purchase; 0032, 0050, 0066, 0100 – collect/monitor user interaction/behavior with web pages; 0046 – user’s history).

Regarding claim 8, Lahav teaches the method of claim 7 from which this claim depends and Lahav further teaches wherein receiving the predicted behavior further includes identifying the classification as a potential defecting customer classification (0040, 0060 – output of model is one of a plurality of likelihood of user actions; 0056, 0059, 0062 – output can be a probability such as if user will complete a purchase).

Regarding claim 9, Lahav teaches the method of claim 8 from which this claim depends and Lahav further teaches wherein identifying further includes obtaining from the trained-machine learning algorithm an indication for a likelihood of success in providing a remediation incentive to the customer to prevent the customer from defecting (0040, 0060 – output of model is one of a 

Regarding claim 10, Lahav teaches the method of claim 9 from which this claim depends and Lahav further teaches further comprising, sending a promotion offer to a device operated by the customer based on the indication (0027 - device, 0053, 0076, 0097 – discount; 0092, 0104 – determine whether to present a discount based on evaluation of the predictions…For example, "expensive" offerings (in terms of potential revenue reduction or resource consumption) may be selectively offered to users most likely to complete a purchase, predicted to complete high-value purchases, or predicted to be substantially influenced by the offering)

Regarding claim 11, Lahav teaches the method of claim 1 from which this claim depends and Lahav further teaches further comprising, performing one or more of: generating a report that includes an identifier for an actor associated with the activity data and sending an alert that includes the identifier, when the expected behavior deviates from or represents a change in the behavior (0044-0046 – clients 

Regarding independent claim 12, Lahav teaches a method, comprising:
training a machine-learning algorithm on transaction histories for customers along with sales patterns derived from the transaction history for each of the customers provided as inputs to the machine-learning algorithm and producing a trained machine-learning algorithm (0032, 0050, 0066, 0100 – collect/monitor user interaction/behavior with web pages; 0039, 0042, 0053-0055  – classes or user groups; 0046 – user’s history; 0060 – generate models to make predictions; 0067-0069 – use user behaviors from usage records to update models; “training” shown by 0067-0069 – models…input variables and output data…update including based on evaluation for an updating condition based on performance of the models and based on comparison of predicted behavior to observed behavior; Fig. 3, 0072 - Model developer 305 can then use the input variables and output data to update one or more group-specific models and/or model combinations. For example, model developer 305 can identify that each of a set of users is associated with an output variable indicating that a chat opportunity was presented and that the user declined the opportunity. Model developer 305 can then identify a group-specific model associated with that experience and train the model using the data)
providing the trained machine-learning algorithm with updated sales patterns and updated transaction data for a given interval of time associated with recent transactions by the customers (0032, 0050, 0066, 0100 – collect/monitor user 
receiving from the trained machine-learning algorithm a classification for each customer that predicts whether the customer is likely or not to defect from an enterprise associated with the transactions (0040, 0060 – output of model is a likelihood of user action; 0056, 0059, 0062 – output can be a probability such as if user will complete a purchase);
continuously retraining the trained machine-learning algorithm with indications as to whether remediation efforts were successful or not in preventing customers classified as defectors from defecting from the enterprise (0067-0069 – use user behaviors from usage records to update models; “training” shown by 0067-0069 – models…input variables and output data…update including based on evaluation for an updating condition based on performance of the models and based on comparison of predicted behavior to observed behavior; Fig. 3, 
inputting into the trained machine-learning algorithm seconded updated sales patterns and second updated transaction data for a different interval of time associated with second transactions of the customers; and obtaining from the trained machine-learning algorithm second classifications for the customers and remediation success or failure predictions for each customer classified by the trained machine-learning algorithm as one of the defectors (0067-0069 – models…input variables and output data…update including based on evaluation for an updating condition based on performance of the models and based on comparison of predicted behavior to observed behavior; Fig. 3, 0072 - Model developer 305 can then use the input variables and output data to update one or more group-specific models and/or model combinations. For example, model developer 305 can identify that each of a set of users is associated with an output variable indicating that a chat opportunity was presented and that the user declined the opportunity. Model developer 305 can then identify a group-specific model associated with that experience and train the model using the data; 0055 - utilize outcome data to update models).

claim 13, Lahav teaches the method of claim 12 from which this claim depends and Lahav further teaches further comprising, sending a report that includes customer identifiers for each customer classified as one of the defectors along with the remediation success or failure predictions (0044-0046 – clients can provide information about particular users for the modeling/prediction…transmit prediction results to clients).

Regarding claim 14, Lahav teaches the method of claim 12 from which this claim depends and Lahav further teaches further comprising, sending an alert to a promotion delivery system that includes customer identifiers for customers classified as one of the defectors and who are also associated with a remediation success prediction (0040, 0060 – output of model is one of a plurality of likelihood of user actions; 0056, 0059, 0062 – output can be a probability such as if user will complete a purchase; 0053, 0076, 0097 – discount; 0092, 0104 – determine whether to present a discount based on evaluation of the predictions…For example, "expensive" offerings (in terms of potential revenue reduction or resource consumption) may be selectively offered to users most likely to complete a purchase, predicted to complete high-value purchases, or predicted to be substantially influenced by the offering).

Regarding claim 15, Lahav teaches the method of claim 12 from which this claim depends and Lahav further teaches wherein training further includes train the machine-learning algorithm with second input comprising tabulations associated with each of the transaction histories for each of the customers (0032, 0050, 0066, 0100 – collect/monitor user interaction/behavior with web pages; 0046 – user’s history; 0039, 0042, 0053-0055  – classes or user groups; 0067-0069 – use user behaviors from usage records to update models).

Regarding claim 16, Lahav teaches the method of claim 15 from which this claim depends and Lahav further teaches wherein training further includes providing initial predetermined classifications for the customers identifying whether each customer is a defecting customer or non-defecting customer, wherein the machine-learning algorithm uses the initial predetermined classifications as expected output that is to be produced by the trained machine-learning algorithm from the inputted sales patterns, the tabulations, and the transaction histories (0032, 0050, 0066, 0100 – collect/monitor user interaction/behavior with web pages; 0046 – user’s history; 0039, 0042, 0053-0055 – classes or user groups; 0067-0069 – use user behaviors from usage records to update models).

Regarding claim 17, Lahav teaches the method of claim 16 from which this claim depends and Lahav further teaches wherein providing the initial predetermined classifications further includes preprocessing the transaction histories by identifying deviations that exceed a threshold percentage in the transaction histories and automatically associating the initial predetermined classifications with the customers (0032, 0050, 0066, 0100 – collect/monitor user interaction/behavior with web pages; 0046 – user’s history; 0039, 

Regarding claim 18, Lahav teaches the method of claim 12 from which this claim depends and Lahav further teaches wherein receiving further includes automatically sending a list of customer identifiers associated with each customer classified with a customer defector classification to a promotion system for automated initiation of the remediation efforts (0032, 0044-0046 – clients can provide information about particular users for the modeling/prediction…transmit prediction results to clients; 0053, 0076, 0097 – discount; 0092, 0104 – determine whether to present a discount based on evaluation of the predictions…For example, "expensive" offerings (in terms of potential revenue reduction or resource consumption) may be selectively offered to users most likely to complete a purchase, predicted to complete high-value purchases, or predicted to be substantially influenced by the offering).

Regarding independent claim 19, Lahav teaches a system, comprising: 
a processing device having at least one processor configured to execute instructions from a non-transitory computer-readable storage medium, the instructions representing an input modeler and a deviation-remediation manager (Figs. 1-3);
the input modeler is configured when executed by the at least one processor to cause the processor to: generate a sales pattern for a given customer from transaction data obtained for a given period of time, generate tabulations from the transaction data, and provide as input to the deviation-remediation manager: a customer identifier for the given customer, the transaction data, the sales pattern, and the tabulations (0032, 0050, 0066, 0100 – collect/monitor user interaction/behavior with web pages; 0046 – user’s history; 0039, 0042, 0053-0055 – classes or user groups; 0067-0069 – use user behaviors from usage records to update models; 0032 – cookie; 0044-0046 – clients can provide information about particular users for the modeling/prediction); and
the deviation-remediation manager is configured when executed from the at least one processor to cause the processor to: process a trained machine-learning algorithm with the input, receive as output from the trained machine-learning algorithm a customer classification as either a defector or a non-defector and receives as the output a remediation success value indicating whether remediation efforts are likely to be successful or unsuccessful with the customer when the customer classification is classified as the defector, and wherein the deviation-remediation manager is further configured to generate a report or send an alert when the customer classification is the defector and send a promotion to a customer device of the customer or a promotion system when the remediation success value is likely to be successful (0040, 0060 – output of model is a likelihood of user action; 0056, 0059, 0062 – output can be a probability such as if user will complete a purchase; “training” shown by 0067-0069 – models…input variables and 

Regarding claim 20, Lahav teaches the system of claim 19 from which this claim depends and Lahav further teaches wherein the device is a cloud-based device that provides a user-facing interface to a user over a network to configure the input modeler and the deviation-remediation manager for a given product catalogue at a given retail store and to supply or identify a transaction data store for obtaining the transaction data for that given retailer (Figs. 1-3; 0047 – cloud; 0032, 0050, 0066, 0100 – collect/monitor user interaction/behavior with web pages; 0046 – client .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Orr et al US 20180018684 A1 Churn prediction with machine learning: determine churn risk for a particular user…receive a report indicating a likelihood of churn – 0029; extracted feature may be variables deemed potentially relevant to a prediction of whether a user associated with a user device is likely to churn - 0030.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA KARMIS whose telephone number is (571)270-7277.  The examiner can normally be reached on M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ALISSA D KARMIS/Examiner, Art Unit 3683                                                                                                                                                                                                        

/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683